Title: From John Adams to John Marshall, 27 September 1800
From: Adams, John
To: Marshall, John



Dear Sir
Quincy Sept 27 1800

Yesterday I received the enclosed letter of J Cox Barnet at Bourdeaux of 27 July. This letter being addressed to the Secretary of State, I ventured to open & found in it only a private letter to you. This, I did not think myself warranted to open, though it may contain intelligence of a public nature, and now transmit it to you in the same enclosure, which first covered it. I have received also your favor of the 12th. No apology was necessary for inclosing the dispatches to me without a letter, any further than to inform me that there was no letter, in order to remove an anxiety arising from suspicion, that the mail might have been robbed of your letter.
With great regard
